     Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



UNITED STATES OF AMERICA
                                         CRIMINAL ACTION FILE
v.
                                         NO. 1:10-cr-521-TCB-4
MARK TOMLINSON,

      Defendant.



                                 ORDER

      This case comes before the Court on Magistrate Judge Alan J.

Baverman’s report and recommendation (the “R&R”) [1203], which

recommends that Defendant Mark Tomlinson’s motion [1134] to vacate,

set aside, or correct his sentence be denied. Tomlinson has filed

objections [1208].

I.    Legal Standard

      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,
    Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 2 of 10




677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1

      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
      Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 3 of 10




matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

       After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

II.    Discussion

       On October 9, 2014, a jury found Tomlinson guilty of conspiracy to

possess with intent to distribute MDMA, BZP, and marijuana in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), (b)(1)(D), and 846(a). On

April 27, 2015, this Court sentenced Tomlinson to 192 months of

imprisonment followed by five years of supervised release. The United

States Court of Appeals for the Eleventh Circuit affirmed Tomlinson’s

conviction. United States v. Tomlinson, 674 F. App’x 892, 894 (11th Cir.

2017).




                                       3
   Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 4 of 10




     On March 30, 2018, Tomlinson filed a motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255, arguing that he

was denied his Sixth Amendment right to the effective assistance of

counsel. He claims that his trial counsel Gary Spencer provided

ineffective assistance by failing to (1) properly advise Tomlinson in

connection with his proffer agreement, (2) adequately investigate or

prepare for trial, (3) communicate effectively the Government’s fifteen-

year plea offer, and (4) convey a five-year plea offer. Tomlinson also

claims that his appellate counsel provided ineffective assistance by

failing to challenge on appeal five sentencing enhancements that were

applied to Tomlinson.

     On September 17, 2020, Magistrate Judge Baverman held an

evidentiary hearing to determine the limited issues of (1) whether the

Government offered to recommend a five-year sentence in exchange for

a guilty plea, and (2) whether Spencer communicated the alleged offer

to Tomlinson.

     The R&R recommends denying Tomlinson’s § 2255 motion on the

grounds that, with respect to each claim, Tomlinson has failed satisfy

                                    4
   Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 5 of 10




the standard set forth in Strickland v. Washington, 466 U.S. 668, 687

(1984), for what a defendant must show to demonstrate ineffective

assistance of counsel.

     Tomlinson raises three objections to the R&R, each relating only

to his claim regarding the alleged five-year plea offer: (1) in making his

credibility determinations, the magistrate judge improperly considered

the fact that Tomlinson did not raise the issue at his sentencing; (2)

Spencer’s testimony at the evidentiary hearing was not credible; and (3)

Tomlinson met his burden of showing ineffective assistance by a

preponderance of the evidence, and the Government did not rebut that

showing with adequate evidence.

     Tomlinson’s first two objections relate to Judge Baverman’s

credibility determination. In finding Tomlinson to not be credible, Judge

Baverman considered that Tomlinson did not complain at sentencing

that Spencer had failed to communicate a five-year plea offer when it

was made. He also considered Tomlinson’s demeanor and the fact that

Tomlinson has admitted to lying under oath during two other court

proceedings in his criminal case.

                                    5
   Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 6 of 10




     Tomlinson objects, arguing that there would have been no remedy

available to him at sentencing had he raised the issue; the Court would

have advised him to file a § 2255 motion, which is ultimately what he

has done. He also contends that his failure to raise the issue at

sentencing corroborates his testimony that Spencer had informed him

during their meeting to discuss the presentence report that the five-

year plea offer was “water under the bridge.” [1194] at 11.

     Tomlinson also objects to Judge Baverman finding Spencer

credible. Judge Baverman found Spencer to be credible based on his

demeanor and the fact that his testimony was consistent with the

record of Tomlinson’s criminal case, namely the improbability that the

Government would have offered Tomlinson a five-year plea deal given

the substantial evidence against him. In his objections, Tomlinson

points to Spencer’s lack of sufficient memory regarding his

representation of Tomlinson and his self-interest in ensuring that he

not be found to have been ineffective.

     Credibility determinations are best made by the fact finder, who

has observed the testimony and the witnesses firsthand. United States

                                    6
   Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 7 of 10




v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002); see also United

States v. Thelisma, 559 F. App’x 898, 901 (11th Cir. 2014) (emphasizing

that “[b]oth the testimony and the demeanor of the witnesses are

important” to credibility determinations (citing United States v. Powell,

628 F.3d 1254, 1256 n.6 (11th Cir. 2010))). A reviewing court should

give substantial deference to the magistrate judge’s credibility

determinations “unless his understanding of the facts appears to be

‘unbelievable,’” Ramirez-Chilel, 289 F.3d at 749, or is “inconsistent or

improbable,” Blackburn v. United States, No. 17-13268-D, 2018 WL

3617814, at *2 (11th Cir. Mar. 23, 2018) (citing Rivers v. United States,

777 F.3d 1306, 1316–17 (11th Cir. 2015)).

     The Court has carefully reviewed the transcript from the

September 17, 2020 evidentiary hearing, and the transcript does not

provide “an articulable basis for rejecting the magistrate’s original

resolution of credibility.” United States v. Marshall, 609 F.2d 152, 155

(5th Cir. 1980). Though Spencer admitted to not being able to recall the

details of all of his conversations with Tomlinson, he testified

unequivocally that he never received a five-year plea offer in

                                     7
   Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 8 of 10




Tomlinson’s case, and that if he had, it would have been memorable due

to its generous nature. Moreover, as Judge Baverman pointed out,

Tomlinson has admitted to lying twice under oath. And the Court does

not find that Judge Baverman’s consideration of Tomlinson’s conduct at

sentencing to be improper.

     Tomlinson has not demonstrated that Judge Baverman’s

credibility determination was unbelievable or improbable, and as such

the Court will not disturb his findings. See also United States v.

Watkins, 981 F.3d 1224, 1235 (11th Cir. 2020) (holding that a district

court may not substitute its own credibility determinations for those of

the magistrate judge unless it conducts its own evidentiary hearing

(citing Powell, 628 F.3d at 1256–57; Amlong & Amlong, P.A. v. Denny’s,

Inc., 500 F.3d 1230, 1245 (11th Cir. 2007))).

     Finally, Tomlinson objects to the R&R on the grounds that

Spencer’s testimony is unreliable and uncorroborated by competent

evidence. However, Spencer’s testimony is corroborated by the record of

Tomlinson’s criminal case. The Eleventh Circuit found the evidence

against Tomlinson to be “substantial.” Tomlinson, 674 F. App’x at 894.

                                    8
    Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 9 of 10




Given the strength of the evidence against Tomlinson and his role in

the conspiracy, it is improbable that the Government would have made

a five-year plea offer. Further, the only evidence to support Tomlinson’s

claims is his self-serving testimony. Accordingly, the objection will be

overruled.

III. Conclusion

     The Court has conducted a careful and complete review of the

R&R, including a de novo review of those portions of the R&R to which

Tomlinson objects, and finds that its factual and legal conclusions are

correct. Accordingly, Tomlinson’s objections [1208] are overruled and

the Court adopts as its Order the R&R [1203]. Tomlinson’s § 2255

motion [1134] to vacate, set aside, or correct his sentence is denied.

     The Court further agrees with the magistrate judge that this

Court’s resolution of the issues presented in the petition is not

debatable by jurists of reason. Accordingly, a certificate of appealability

is denied.

     The Clerk is directed to close civil action number 1:18-cv-1384.




                                     9
Case 1:10-cr-00521-TCB-AJB Document 1211 Filed 03/31/21 Page 10 of 10




  IT IS SO ORDERED this 31st day of March, 2021.



                               ____________________________________
                               Timothy C. Batten, Sr.
                               United States District Judge




                                 10
